Case 6:21-cv-00681-RBD-GJK Document 11 Filed 04/21/21 Page 1 of 3 PageID 64




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

ANTHONY COLUCCI; VANESSA
LORRAINE SKIPPER; and KELLY
BAKER,

       Plaintiffs,

v.                                                Case No. 6:21-cv-681-RBD-GJK

HEALTH FIRST, INC.,

       Defendant.


                                    ORDER

       On sua sponte review, Plaintiffs’ Complaint (Doc. 1) is dismissed as an

impermissible shotgun pleading.

       A shotgun complaint “is [one] containing multiple counts where each count

adopts the allegations of all preceding counts, causing each successive count to

carry all that came before and the last count to be a combination of the entire

complaint.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321

(11th Cir. 2015). Such pleadings impose on the Court the onerous task of sifting

out irrelevancies to determine which facts are relevant to which causes of action.

See id. at 1323.

       Here, as Plaintiffs’ Second and Third Claims incorporate all preceding

                                          -1-
Case 6:21-cv-00681-RBD-GJK Document 11 Filed 04/21/21 Page 2 of 3 PageID 65




allegations (see Doc. 1, ¶¶ 104, 107), the Complaint constitutes an impermissible

shotgun pleading and must be dismissed. See Cramer v. Florida, 117 F.3d 1258, 1263

(11th Cir. 1997). If Plaintiffs choose to replead, the amended complaint must

clearly delineate which factual allegations are relevant to each claim.

        It is ORDERED AND ADJUDGED:

        1.   Plaintiffs’   Complaint    (Doc.      1)   is   DISMISSED     WITHOUT

             PREJUDICE.

        2.   By Wednesday, May 5, 2021 Plaintiffs may file an amended complaint

             correcting the deficiencies identified in this Order. Failure to timely

             file will result in the closure of this action without further notice.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 21,

2021.




                                             -2-
Case 6:21-cv-00681-RBD-GJK Document 11 Filed 04/21/21 Page 3 of 3 PageID 66




                                       -3-
